—Order unanimously reversed on the law without costs and petition dismissed. Memorandum: Respondent was adjudicated a juvenile delinquent on the ground that he committed an act that, if committed by an adult, would constitute the crime of reckless endangerment in the second degree. The petition alleged that respondent recklessly engaged in conduct that created a substantial risk of serious physical injury to another person by placing Drano on the surface of a slide in an elementary school playground. The court found that respondent did not place the Drano on the slide but that respondent was reckless in leaving the Drano on the slide. Because there was no allegation in the petition that respondent was reckless in failing to remove the Drano from the slide, it was error for the court to rely on such conduct (Family Ct Act § 311.1 [3] [h]). (Appeal from Order of Jefferson County Family Court, Hunt, J.—Juvenile Delinquency.) Present—Callahan, J. P., Denman, Green, Pine and Lowery, JJ.